        Case 2:19-cv-10884-SSV Document 15 Filed 09/30/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    GAIL MALONEY                                              CIVIL ACTION

    VERSUS                                                      NO. 19-10884

    ANDREW SAUL, COMMISSIONER                               SECTION “R” (2)
    OF THE SOCIAL SECURITY
    ADMINISTRATION



                         ORDER AND REASONS


       On June 4, 2019, plaintiff filed a complaint 1 under 42 U.S.C. § 405(g)

and 42 U.S.C. § 1383(c)(3), seeking judicial review of the Commissioner of

Social Security’s final decision denying plaintiff’s applications for disability

insurance and supplemental security income. During the administrative

review procedure, Administrative Law Judge (“ALJ”) Richard M. Exnicios

found that plaintiff was not disabled for the purpose of her applications.2

Pursuant to 28 U.S.C. § 636(b) and Local Rule 73.2(B), this case was referred

to Magistrate Judge Karen Wells Roby. Magistrate Judge Roby found that

the ALJ’s finding on plaintiff’s “residual functional capacity” 3 was not based


1     R. Doc. 1.
2     R. Doc. 8-2 at 27.
3     The Social Security Administration (“SSA”) defines residual functional
capacity (“RFC”) as “the most [an allegedly disabled person] can do despite
[her] limitations.” 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1). The SSA uses
        Case 2:19-cv-10884-SSV Document 15 Filed 09/30/20 Page 2 of 2




on substantial evidence.4 Therefore, Magistrate Judge Roby recommended

that this Court reverse the ALJ’s decision and remand to allow for a full

consideration on the record. 5

      Defendant did not object6 to Magistrate Judge Roby’s R&R.

Consequently, this Court reviews the R&R for plain error. Douglass v.

United Servs. Auto. Ass'n, 79 F.3d 1415, 1430 (5th Cir. 1996); see also Fed.

R. Civ. P. 72(b) advisory committee’s note (1983) (“When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.”). The Court finds

no plain error. Therefore, the Court adopts Magistrate Judge’s Roby’s R&R

as its opinion.

      Accordingly, the ALJ’s decision denying plaintiff’s applications is

REVERSED AND REMANDED for a full consideration on the record.


       New Orleans, Louisiana, this _____
                                     30th day of September, 2020.

                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE


a person’s RFC “to decide if [she] can do [her] past relevant work.” 20 C.F.R.
§§ 404.1545(a)(5)(i); 416.945(a)(5)(i). According to the SSA, the person is
not disabled if she can do past relevant work. See 20 C.F.R. §§ 404.1520(f);
404.1560(b); 416.920(f); 416.960(b)(3).
4     R. Doc. 13 at 10.
5     Id.
6     R. Doc. 14.
                                       2
